Order entered August 28, 2019




                                                          In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                 No. 05-18-01493-CV

                                      DARLENE C. AMRHEIN, Appellant

                                                             V.

         PROSPERITY BANK, JO'EL DOE, KEENA CLIFTON, AND NAOMI THAMES,
                                    Appellees

                               On Appeal from the 199th Judicial District Court
                                            Collin County, Texas
                                   Trial Court Cause No. 199-05352-2016

                                                        ORDER
                                             Before the Court En Banc1

             Before the Court is appellant’s August 21, 2019 motion to recuse Justice Partida-Kipness.

    Appellant’s motion is DENIED.


                                                                   /s/      ROBERT D. BURNS, III
                                                                            CHIEF JUSTICE




1
    Justice Partida-Kipness has declined to recuse herself in this appeal. The matter was then certified to the remaining
     Justices. The motion was decided by the remaining Justices of the Court sitting en banc. See TEX. R. APP. P.
     16.3(b).